                                                                                   Page 1 of 37

             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

KERRI MARIE LEBLANC,
    Plaintiff,
vs.                                               Case No.: 3:18cv1336/EMT

ANDREW SAUL,
Commissioner of Social Security,1
     Defendant.
______________________________/
                   MEMORANDUM DECISION AND ORDER
       This case has been referred to the undersigned magistrate judge for disposition

pursuant to the authority of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, based on the

parties’ consent to magistrate judge jurisdiction (see ECF Nos. 3, 4). It is now before

the court pursuant to 42 U.S.C. § 405(g) of the Social Security Act (“the Act”), for

review of a final decision of the Commissioner of the Social Security Administration

(“Commissioner”) denying Plaintiff’s application for disability insurance benefits

(“DIB”) under Title II of the Act, 42 U.S.C. §§ 401–34.

       Upon review of the record before this court, it is the opinion of the undersigned

that the findings of fact and determinations of the Commissioner are supported by

substantial evidence; thus, the decision of the Commissioner should be affirmed.


       1
        Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to
Fed. R. Civ. P. 25(d), he is therefore automatically substituted for Nancy A. Berryhill as the
Defendant in this case.
                                                                                             Page 2 of 37


I.     PROCEDURAL HISTORY

       On January 30, 2015, Plaintiff filed her application for DIB, and in the

application she alleged disability beginning January 1, 2011 (tr. 15).2 Her application

was denied initially and on reconsideration, and thereafter she requested a hearing

before an administrative law judge (“ALJ”). A hearing was held on February 22,

2017, and on June 5, 2017, the ALJ issued a decision in which he found Plaintiff “not

disabled,” as defined under the Act, at any time through the date of his decision (tr.

15–30). The Appeals Council subsequently denied Plaintiff’s request for review.

Thus, the decision of the ALJ stands as the final decision of the Commissioner,

subject to review in this court. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d

1253, 1262 (11th Cir. 2007). This appeal followed.

II.    FINDINGS OF THE ALJ

       In denying Plaintiff’s claims, the ALJ made the following relevant findings (see

tr. 15–30):




       2
         All references to “tr.” refer to the transcript of the Social Security Administration’s record
filed on July 18, 2018 (ECF No. 6). Moreover, the page numbers refer to those found on the lower
right-hand corner of each page of the transcript, as opposed to those assigned by the court’s
electronic docketing system or any other page numbers that may appear.

Case No.: 3:18cv1336/EMT
                                                                                       Page 3 of 37


      (1)      Plaintiff last met the insured status requirements of the Act on March 31,
     3
2015 ;

      (2)      Plaintiff did not engage in substantial gainful activity during the relevant
period;

      (3) Plaintiff had the following severe impairments: post-traumatic stress
disorder (“PTSD”), depression, and anxiety;

     (4) Plaintiff had no impairment or combination of impairments that met or
medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404,
Subpart P, Appendix 1;

      (5) Plaintiff had the residual functional capacity (“RFC”) to perform a full
range of work at all exertional levels, with certain non-exertional limitations;

      (6) Plaintiff was unable to perform her past relevant work because that work
would have exceeded her RFC, but she could have performed other available work
which accommodated her RFC and other factors;

      (7) Plaintiff was 55 years old, which is defined as an individual of advanced
age, on the date last insured;

      (8) Plaintiff has at least a high school education and is able to communicate
in English;

       (9) Transferability of job skills is not material to the determination of
disability because using the Medical-Vocational Rules as a framework supports a
finding that Plaintiff is “not disabled,” whether or not she has transferable job skills;

       (10) Jobs existed in significant numbers in the national economy that Plaintiff
could have performed during the relevant period; therefore, Plaintiff was not under a
disability, as defined in the Act, at any time during the relevant period.


        Thus, the time frame relevant to Plaintiff’s claim for DIB is just over four years, from
         3

January 1, 2011 (date of alleged onset), through March 31, 2015 (date last insured).

Case No.: 3:18cv1336/EMT
                                                                                Page 4 of 37


III.   STANDARD OF REVIEW

       Review of the Commissioner’s final decision is limited to determining whether

the decision is supported by substantial evidence from the record and was a result of

the application of proper legal standards. Carnes v. Sullivan, 936 F.2d 1215, 1218

(11th Cir. 1991) (“[T]his Court may reverse the decision of the [Commissioner] only

when convinced that it is not supported by substantial evidence or that proper legal

standards were not applied.”); see also Lewis v. Callahan, 125 F.3d 1436, 1439 (11th

Cir. 1997); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987). “A determination

that is supported by substantial evidence may be meaningless . . . if it is coupled with

or derived from faulty legal principles.” Boyd v. Heckler, 704 F.2d 1207, 1209 (11th

Cir. 1983), superseded by statute on other grounds as stated in Elam v. R.R. Ret. Bd.,

921 F.2d 1210, 1214 (11th Cir. 1991). As long as proper legal standards were applied,

the Commissioner’s decision will not be disturbed if in light of the record as a whole

the decision appears to be supported by substantial evidence. 42 U.S.C. § 405(g);

Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998); Lewis, 125 F.3d at 1439; Foote

v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). Substantial evidence is more than a

scintilla, but not a preponderance; it is “such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.



Case No.: 3:18cv1336/EMT
                                                                               Page 5 of 37


389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971) (quoting Consolidated Edison

Co. v. NLRB, 305 U.S. 197, 59 S. Ct. 206, 217, 83 L. Ed. 126 (1938)); Lewis, 125

F.3d at 1439. The court may not decide the facts anew, reweigh the evidence, or

substitute its judgment for that of the Commissioner. Martin v. Sullivan, 894 F.2d

1520, 1529 (11th Cir. 1990) (citations omitted). Even if the evidence preponderates

against the Commissioner’s decision, the decision must be affirmed if supported by

substantial evidence. Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).

       The Act defines disability as an “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To qualify

as a disability the physical or mental impairment must be so severe that the claimant

is not only unable to do her previous work, “but cannot, considering [her] age,

education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy.” Id. § 423(d)(2)(A). Pursuant to 20 C.F.R.

§ 404.1520(a)–(g), the Commissioner analyzes a disability claim in five steps:

       1.      If the claimant is performing substantial gainful activity, she is not

disabled.



Case No.: 3:18cv1336/EMT
                                                                                 Page 6 of 37


       2.      If the claimant is not performing substantial gainful activity, her

impairments must be severe before she can be found disabled.

       3.      If the claimant is not performing substantial gainful activity and she has

severe impairments that have lasted or are expected to last for a continuous period of

at least twelve months, and if her impairments meet or medically equal the criteria of

any impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, the claimant is

presumed disabled without further inquiry.

       4.      If the claimant’s impairments do not prevent her from doing her past

relevant work, she is not disabled.

       5.      Even if the claimant’s impairments prevent her from performing her past

relevant work, if other work exists in significant numbers in the national economy that

accommodates her RFC and vocational factors, she is not disabled.

       The claimant bears the burden of establishing a severe impairment that keeps

her from performing her past work. 20 C.F.R. § 404.1512. If the claimant establishes

such an impairment, the burden shifts to the Commissioner at step five to show the

existence of other jobs in the national economy which, given the claimant’s

impairments, the claimant can perform. MacGregor v. Bowen, 786 F.2d 1050, 1052

(11th Cir. 1986). If the Commissioner carries this burden, the claimant must then



Case No.: 3:18cv1336/EMT
                                                                                 Page 7 of 37


prove she cannot perform the work suggested by the Commissioner. Hale v. Bowen,

831 F.2d 1007, 1011 (11th Cir. 1987).

IV.    PLAINTIFF’S PERSONAL, EMPLOYMENT, AND MEDICAL HISTORY

       A.      Relevant Personal and Employment History

       Plaintiff was fifty-seven years of age on February 22, 2017, the date of her

hearing before the ALJ (tr. 40). She had completed the twelfth grade and some

college and received a “certificate in medical billing and coding” and in health

services management (tr. 41). Plaintiff was living alone in an apartment, had a

driver’s license, and was able to drive (tr. 40).

       Plaintiff last worked as a full-time caregiver for her parents, from 2011 until her

mother moved to an assisted-living facility on August 1, 2013 (tr. 42, 61). Plaintiff

noted she had not looked or applied for work since January 2011 (tr. 41). Plaintiff

held other prior jobs, including: (1) “recovery clerk” at a discount store in 2010,

fifteen hours a week, where she replaced items on shelves (tr. 45, 217); (2) counter

clerk at a drycleaner in 2010, forty hours per week, where she ran the cash register,

kept the store in order, tallied the register, and closed the store (tr. 45–46, 217); (3)

proofreader and editor from 1991 to 2009, forty hours per week(tr. 43–44, 217); and

(4) student assistant between 2006 and 2007, where she answered phones, made



Case No.: 3:18cv1336/EMT
                                                                                           Page 8 of 37


appointments, proctored tests, developed inventory lists, and organized equipment (tr.

44).

       B.      Relevant Medical History4

               (1)     Evidence that Pre-Dates the Relevant Period (< January 2011)

       Plaintiff sought treatment at Catholic Charities in June 2000, and complained

of feeling anxious, sad, lonely, and fearful (tr. 307). She was described as presenting

with PTSD5 and panic disorder without agoraphobia (id.). Plaintiff participated in

eighty-four cognitive-behavioral therapy (“CBT”) sessions (id.). The provider

assessed Plaintiff’s Global Assessment of Functioning (“GAF”) at 50 at the start of

treatment, and at 59 at the end of treatment (id.).6 Plaintiff’s treatment was terminated

in 2002 due to lack of contact from her (tr. 308).

               (2)     Evidence from the Relevant Period (January 1, 2011, to March 31,
                       2015)


      Because the issues in this appeal relate to Plaintiff’s mental impairments only, the court’s
       4

summary of the medical evidence will primarily focus on the same.
       5
        Plaintiff explained she was first diagnosed with PTSD in 1995 by her general physician,
based on having exaggerated responses when people walked up behind her (see tr. 337).
       6
          Global assessment of functioning is the overall level at which an individual functions,
including social, occupational, academic, and other areas of personal performance. American
Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 30–32 (4th ed.
1994). It may be expressed as a numerical score. Id. at 32. A GAF score between 41 and 50
reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting)
or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to
keep a job). Id. A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or
school functioning (e.g., few friends, conflicts with peers or co-workers). Id.
Case No.: 3:18cv1336/EMT
                                                                                 Page 9 of 37


       Susan Danahy, Ph.D., conducted a consultative disability evaluation on July 25,

2011(tr. 311–14). Dr. Danahy described Plaintiff as “extremely tense, anxious and

overly reactive” but fully oriented, with a fully intact memory and no evidence of a

thought disorder (tr. 312). Plaintiff’s ability to form rapport was fair, and her insight

and judgment seemed grossly intact (id.). Dr. Danahy assessed a GAF score of 48, as

well as panic disorder with agoraphobia, generalized anxiety disorder, and depressive

disorder with a noted prior diagnosis of PTSD (tr. 314). Dr. Danahy noted Plaintiff

had never been evaluated by a psychiatrist and suggested such a referral for

medication management, at least with respect to Plaintiff’s anxiety (see id.).

       Plaintiff first reported to Westside Family Medicine - First Physicians on May

21, 2012 (tr. 316). She saw Edwin Taylor, M.D., and complained of anxiety, PTSD,

and insomnia (id.). Dr. Taylor noted that Plaintiff’s medications were “effective and

working well for her,” that Plaintiff’s intellectual functioning and memory were intact,

and that Plaintiff was “oriented x3 [i.e., to person, place, and time]” but that she

appeared anxious (id.). Plaintiff returned on November 21, 2012, and was observed

to have a normal mood and appropriate affect (tr. 318). Her medications included

Citalopram 10mg, Temazepam 30mg, and Valium 5mg (tr. 317). On May 22, 2013,

Dr. Taylor noted that Plaintiff’s mood was normal and her affect appropriate; he

assessed depressive disorder (tr. 321–22). At Plaintiff’s next visit, on November 22,
Case No.: 3:18cv1336/EMT
                                                                             Page 10 of 37


2013, her chief complaint was anxiety (tr. 323). Dr. Taylor commented, “the anxiety

disorder has been essentially unchanged since the last visit and has been “waxing and

waning in severity,” that Plaintiff’s “mood has been improving with medication,” and

that a mental status examination revealed Plaintiff to be oriented x3, with intact

memory and intact immediate and long-term recall (323–24). Plaintiff returned for

six-month follow-up appointments in May and November 2014 (tr. 326–30). She was

again found to be oriented x3, with intact memory and intact immediate and long-term

recall (tr. 328). Plaintiff denied symptoms of depression and difficulty sleeping (tr.

329). She was instructed to call or return to the clinic if her symptoms worsened or

persisted (tr. 330).

         On April 20, 2015, Janice T. Griffin, LCSW, wrote a letter indicating that

Plaintiff had “been in individual therapy with [her] for the past 6 months,” or since

approximately October 2014 (tr. 335). Ms. Griffin opined that Plaintiff was “likely

unable to be successful in any occupational setting” due to some of her “severe

symptoms” such as “panic, tearfulness, excessive worry and communication issues”

(id.).

               (3)     Evidence that Post-Dates the Relevant Period (> March 2015)

                       a.    Evidence from Treating Sources



Case No.: 3:18cv1336/EMT
                                                                              Page 11 of 37


       Plaintiff continued six-month follow-up visits with First Physicians and saw Dr.

Taylor in May 2015, and Donald R. Mason, M.D., in November 2015 (tr. 375–78).

In May, Dr. Taylor noted Plaintiff to have increasing anxiety “associated with

upcoming court date (6/23/15) to address compensation for patient being caretaker for

her two parents who have dementia” (tr. 375). Plaintiff reported anxiety, depression,

and difficulty sleeping, and Dr. Taylor noted a depressed mood and affect (tr.

375–67). In November, Plaintiff advised that her family and court issues were

resolved and she was no longer depressed, though she still reported anxiety and

difficulty sleeping (tr. 377). Dr. Mason observed Plaintiff’s mood and affect to be

normal (tr. 378). He also noted Plaintiff had begun treatment with psychiatrist Henry

Dohn, M.D., who had recently adjusted Plaintiff’s medications (see tr. 377). In both

May and November, Plaintiff denied suicidal ideation and was assessed with

insomnia, PTSD, anxiety, depression, and/or “underweight” (see tr. 375–78).

       On June 30, 2015, Plaintiff presented to Dr. Dohn for treatment (see tr.

351–52). Plaintiff completed various psychological assessments, including the Zung

Anxiety Scale (tr. 352), the OCD Screener (tr. 353), the Mood Disorder Questionnaire

(tr. 354), the Modified Wender Utah Rating Scale (tr. 355), and the Audit Self-Report

Scale Symptom Checklist (tr. 356). Plaintiff largely reported no or only mild

psychological symptoms on each assessment (see tr. 352–56). Additionally, Dr. Dohn
Case No.: 3:18cv1336/EMT
                                                                                              Page 12 of 37


conducted a Mini-Mental State Examination (“MMSE”) to assess Plaintiff’s

“cognitive state” (tr. 351). Plaintiff scored twenty-nine on a thirty-point scale,

indicating only a mild cognitive impairment (id.).7 Dr. Dohn also assessed a score of

“6” on the Patient Health Questionnaire (“PHQ”)-9, indicating only a mild level of

depression (see tr. 358, 398). Last, Dr. Dohn assessed a GAF score of “50/60” and

prescribed Paxil, Restoril, and Valium (see tr. 385–86).

        On July 10, 2015, LCSW Griffin completed a Mental RFC Questionnaire (tr.

360). Ms. Griffin assessed moderate to marked functional limitations and “frequent”

deficiencies in concentration, persistence, or pace “resulting in frequent failure to

complete tasks in a timely manner (in a work setting or elsewhere)” (tr. 360–61). She

also opined that Plaintiff would miss more than three days of work each month (tr.

361). Last, Ms. Griffin opined that Plaintiff’s condition had been at this level of

severity since 2001 and that her limitations had lasted or would be expected to last for

at least twelve months (id.).




        7
          A score of 21 or higher on the MMSE equates to mild cognitive impairment; a score
between 10 and 20 indicates moderate impairment; and a score of 9 or below indicates severe
impairment (tr. 351). As noted, Plaintiff made nearly a perfect score—and one well above the
threshold for even a mild cognitive impairment. Her only deficit was a slight one with respect to
recall; she had no deficits in any other area tested, such as orientation, registration/memory, attention
and calculation, and language skills, including repetition (see id.).
Case No.: 3:18cv1336/EMT
                                                                               Page 13 of 37


       It appears that Plaintiff returned to First Physicians or Dr. Dohn on seven

additional occasions, once in October 2015, and six times in 2016, on January 7,

March 18, May 19, June 9, October 7, and November 15 (see tr. 398, 400–01). In

October 2015, Plaintiff stated she was “okay,” sleeping well (i.e., getting eight hours

of sleep per night), waking up feeling refreshed, and more energetic, though she still

reported symptoms of anxiety and depression (tr. 384). Plaintiff’s PHQ-9 score was

4, indicating a “minimal” level of depression (tr. 398). The treatment note from

January 7, 2016, is similar, including a report by Plaintiff that she was “okay” and

sleeping well but had experienced some increased depression over the holidays (tr.

383). Again, her PHQ-9 score was 4 (id.). Her medications were adjusted and

continued (id.). In March 2016, Plaintiff reported “doing better,” and Dr. Dohn

characterized her as “stable” and reduced her PHQ-9 score to 2 (tr. 396). On May 19,

2016, Plaintiff saw Dr. Mason, who observed Plaintiff’s judgment and insight to be

intact with a normal mood but anxious affect (tr. 402–03). Plaintiff reported she was

“sleeping well” and without difficulty, and her medication was helping; she denied

depression and suicidal ideation (id.). The court has not located a treatment record for

Plaintiff’s visit on June 9, 2016, but a PHQ-9 chart documents an increased score of

5 on that date, indicating a mild (instead of “minimal”) level of depression (see tr.

398). The treatment record from October 2016 is handwritten and difficult to read,
Case No.: 3:18cv1336/EMT
                                                                                         Page 14 of 37


but it does indicate a normal psychiatric assessment/examination (as reflected by

“check-off boxes”) (tr. 394). It also shows an increased PHQ-9 score of 6 (still a

“mild” level of depression (see tr. 398)), but due to the illegibility of the treatment

record, the reason for the slightly increased score is unclear (see tr. 394).8 Finally, on

November 15, 2016, Plaintiff saw Darin L. Dinelli, M.D. (tr. 400–01). Plaintiff

advised she was seeing Dr. Dohn and was “very happy with him” (tr. 400). Dr.

Dinelli observed that Plaintiff “overall is doing well medically” and had presented

with normal affect and mood and responded appropriately to all questions (id.).

       Plaintiff returned to LCSW Griffin in June and July 2016 (see tr. 412). There

are no treatment records from these visits, but there is another Mental RFC

Questionnaire, completed by Ms. Griffin on July 14, 2017 (tr. 413–14). Ms. Griffin’s

opinions on this form are essentially the same as those on the questionnaire she

previously completed (see id.; tr. 360–61).

       On January 26, 2017, Dr. Dohn completed a Mental RFC Questionnaire, similar

to the ones completed by Ms. Griffin (tr. 410–11). He assessed slight to moderate

functional limitations, and he opined that these limitations were present when he first


       8
        It bears mention that other treatment records of Dr. Dohn have the same “check-off” options
and reveal similar assessments. For example, on October 5, 2015, and January 7, 2016, Dr. Dohn
indicated that Plaintiff’s speech was fluent, and she was alert and clear, attentive, cooperative,
pleasant, and logical/goal oriented (but also anxious) (tr. 383–84).
Case No.: 3:18cv1336/EMT
                                                                               Page 15 of 37


saw Plaintiff on June 30, 2015 (id.). Dr. Dohn also opined that Plaintiff’s condition

would likely produce “good days” and “bad days” and cause her to miss more than

three work days each month (tr. 411). Dr. Dohn qualified his opinions by stating, “I

have not seen her since 7 Oct[ober] [20]16, so I can’t give you any guess about how

she is now” (id.).

                                 b.     Evidence from Non-Treating Sources

       On May 20, 2015, Plaintiff was evaluated by John F. Duffy, Ph.D., upon

referral by the Division of Disability Determinations (tr. 337–39). Dr. Duffy noted

Plaintiff’s report that she had been diagnosed with PTSD by her general physician in

1995 “on the basis of having exaggerated responses if people walk up behind her,” but

he was unable to elicit other symptoms that warranted that diagnosis (tr. 337). He

described Plaintiff as “alert, oriented and cooperative” with clear speech and fairly

good immediate attention (tr. 338). He assessed panic disorder without agoraphobia,

social anxiety disorder, adjustment disorder with mixed depression and anxiety, and

personality disorder with schizoid features, as well as a GAF score of 55 (tr. 339). Dr.

Duffy noted that, historically, Plaintiff had functioned well in jobs that involved

minimal socialization (id.).

       State agency consultants Lawrence Annis, Ph.D., and George Grubbs, PsyD.,

assessed Plaintiff’s Mental RFC at the initial and reconsideration levels of review on
Case No.: 3:18cv1336/EMT
                                                                               Page 16 of 37


June 4 and July 22, 2015, respectively (tr. 105–15, 116–27). Each found Plaintiff to

have the medically determinable impairments of anxiety, depression, and PTSD—

affective disorders or anxiety-related disorders under Listing 12.04 or 12.06 (tr. 109,

121)—although Dr. Grubbs additionally considered Plaintiff’s alleged “phobias” (see,

e.g., tr. 121). Each found no restrictions in activities of daily living; moderate

difficulties in maintaining social functioning; no episodes of decomposition; moderate

difficulties in maintaining concentration, persistence, or pace; and no repeated

episodes of decompensation (id.). Dr. Annis and Dr. Grubbs both determined that

Plaintiff’s impairments did not meet the criteria of the listings, and she was not

disabled because she was able to perform work (id.).

       C.      Testimony at Hearing before ALJ on February 22, 2017, and
               Other Relevant Statements

               (1)    Testimony and Statements of Plaintiff

       Plaintiff testified she was taking Paxil and Diazepam and the medications were

helping, but she still occasionally had panic attacks when she felt insecure, upset, or

unsafe, noting the attacks could happen anywhere but crowds were a specific trigger

(tr. 49–51, 56). Her panic attacks lasted thirty to forty-five minutes and caused her to

be “paralyzed” and unable to move (tr. 49–52). She reported no problems with her

memory or with following simple instructions, shopping alone, handling her finances,

Case No.: 3:18cv1336/EMT
                                                                              Page 17 of 37


or getting along with others but occasional problems maintaining attention and

making decisions (tr. 54–55, 64). Her daily activities included watching television,

using the internet, running errands, and reading (tr. 58–59).

       Plaintiff began caring for her parents, full-time, in January 2011 (tr. 41). Her

duties included preparing meals, taking her parents to appointments, and doing

“everyday normal stuff [such as] making sure [her parents] were clean,” ensuring the

house was in good order, ordering and managing her parents’ medications, and

handling her parents’ finances (tr. 42, 57). Plaintiff’s father passed away in late

August 2011, and Plaintiff continued caring for her mother until her mother moved

into an assisted living facility in August 2013 (tr. 42, 57, 61). In 2014 Plaintiff

became a guardian for her mother, and although she remained responsible for her

mother’s finances, she then became regulated by a court and was required to report her

mother’s financial affairs to the court (tr. 57–58).

       Plaintiff completed a Function Report on April 14, 2015. She claimed her

anxiety caused her trouble “engaging with others” and “concentrating enough to work

productively” and affected her sleep and appetite (tr. 250–53). She reported no

problems remembering to take her medication, preparing meals, or handling her

financial matters (id.).   She enjoyed reading, watching TV, doing yoga, and

researching matters of interest to her (tr. 254). She was able to pay attention

Case No.: 3:18cv1336/EMT
                                                                                 Page 18 of 37


“throughout a conversation, the length of a TV show or movie”; she did “well” with

written instructions and spoken instructions; and she got along “ well” with authority

figures but was “fearful” (tr. 255–56). Plaintiff reported she did not handle stress or

changes in routine well (tr. 256). She had “many phobias, i.e., traffic, driving at night,

crowds, etc.” and had panic attacks (id.). Last, she noted her medications caused no

side effects (tr. 257).

       Plaintiff also completed a Supplemental Anxiety Questionnaire on April 14,

2015 (tr. 261–63). She reported anxiety attacks since the age of four, that her last

attack was on April 12, 2015, that she had attacks “anywhere from two a week to

every day,” and that each attack lasted “from ten to twenty minutes” (tr. 262). She

claimed that the attacks were caused and worsened by “crowds, loudness, outside

stress, siblings, traffic, driving including at night” and meeting new people (id.). She

claimed that when she had a panic attack her extremities went numb, and she became

fearful, had difficulty thinking clearly, and was unable to breathe or “function in

general” (tr. 262–63). Her panic attack symptoms were relieved by being in her home

“where it is quiet” and with Valium (tr. 262).

                      (2)   Testimony and Statements of Edmond Holt

       Mr. Holt is an attorney who represented Plaintiff in the guardianship case

involving her mother (tr. 67). He first met Plaintiff in September 2011, and his

Case No.: 3:18cv1336/EMT
                                                                                 Page 19 of 37


impression of her was that she was “an absolute shell of a person” and extremely

withdrawn (tr. 71). Plaintiff became Mr. Holt’s primary client around October 2012

when her mother’s condition worsened (tr. 72). He took particular interest in Plaintiff

because she was “just absolutely overwhelmed” by her mother’s demands, demeanor,

and belittlement, and she struggled to make decisions (tr. 75). He explained his staff

performed extra work to assist her—more than their average client—and did not bill

her for certain things such as helping her make decisions and cleaning her mother’s

house before it sold (id.).

       At the time of Plaintiff’s hearing Mr. Holt was representing Plaintiff in an effort

to obtain compensation for her guardianship role (tr. 67). Mr. Holt informed the ALJ

that Plaintiff’s guardianship commenced in 2014 and had continued through the date

of the hearing, despite her mother’s passing in 2016, and he was requesting

compensation for Plaintiff in the amount of $19,000 (id.). Mr. Holt explained that

Plaintiff’s care for her parent(s), which commenced in early 2011, was a full-time,

“24/7 kind of position,” such that she could not obtain gainful employment, and he

noted she was being supported by her parents at that time (tr. 69, 72). Mr. Holt added

that Plaintiff retained “full plenary guardianship of her [mother’s] person and

property” and still made her mother’s medical decisions after her mother moved into

a full-time care facility in July 2013 (tr. 70–71). He clarified he was only seeking

Case No.: 3:18cv1336/EMT
                                                                                 Page 20 of 37


compensation for the guardianship role, given that Plaintiff was previously supported

by her parent(s) (tr. 69–70, 79–80).

       Mr. Holt then offered his opinions as to Plaintiff’s ability to work based on his

interactions with her (tr. 76–79). He stated, Plaintiff “can’t do things that an ordinary

person would be expected to do on their own” and likely could not work due to

significant anxieties, fears, an inability to follow directions, and indecisiveness (tr.

77–78). He stated he had witnessed Plaintiff “go into a full-blown panic attack” and

described it as “disconcerting” (tr. 77). He noted he had referred Plaintiff to LCSW

Griffin (tr. 88). Mr. Holt opined that Plaintiff “could not have served as the guardian

and be[en] able to do for her mom what she needed to [do] without our help” (tr. 79).

He also generally testified that he did not believe Plaintiff could perform any level of

work (tr. 76–77). This testimony prompted the ALJ to ask Mr. Holt how he could

reconcile Plaintiff’s full-time care for her parents (including management of her

mother’s medications, finances, and household, and the performance of other “detailed

and complex” tasks) and later becoming her mother’s guardian, while at the same time

testifying that Plaintiff:

       would be unable to do simple and unskilled repetitive type work that
       involves very little thought. I just don’t understand. I can’t justify that
       in my mind how we can have representations to a court as to [“]we
       should appoint [Plaintiff] to take care of . . . [her mother”] . . . while at
       the same time telling me that she can’t handle . . . the easiest of work .
       . . an unskilled job. I’m having trouble rectifying that in my mind.
Case No.: 3:18cv1336/EMT
                                                                                           Page 21 of 37


(tr. 83). Mr. Holt provided an answer that did not allay the ALJ’s concerns (tr. 84).

So the ALJ asked the same basic question in a different way:

       So you think it’s reasonable then that to appoint somebody over a person
       to take care of their finances and at the same time think that they can’t
       do any type of work in the national economy even if it’s a simple,
       routine, repetitive thing and you’re doing the same thing over and over
       again?

(id.). Again, Attorney Holt seemingly failed to rectify the concern the ALJ had with

his testimony (see tr. 85–87).9 Plaintiff’s counsel ultimately offered an explanation,

stating that Mr. Holt did not mean Plaintiff was incapable of doing anything, but

instead that he did not believe she could perform “competitive” employment (tr. 87).

       Mr. Holt also completed third-party questionnaires/forms in April 2015 (tr.

223–35, 264–66). In sum, Mr. Holt reported no difficulties with Plaintiff’s ability to

prepare meals; drive; shop; take care of herself, her household, and her finances; or

(previously) assist her mother with her bills and other personal affairs, although he

noted in several areas that he “[did] not know” the answer and thus could not respond

to various questions (id.). Mr. Holt opined that Plaintiff’s social activities were

restricted due to anxiety (tr. 234), that she sometimes had trouble completing tasks on

time (tr. 228), and that her ability to maintain gainful employment was “impossible”


       9
        Holt acknowledged that certified professional guardians were available as options in the
Pensacola area where Plaintiff and her parents lived at the time she cared for them and served as her
mother’s guardian (see tr. 93).
Case No.: 3:18cv1336/EMT
                                                                                 Page 22 of 37


due to her difficulty interacting with people (tr. 230; see also tr. 235 (same general

opinion)).

               (3)    Testimony of Vocational Expert James Miller

         Vocational expert (“VE”) Miller classified Plaintiff’s past work as a proofreader

as light, skilled work; as an appointment clerk as sedentary, semiskilled work; as a

home health aid as medium, semiskilled work; and as a laundry counter attendant,

returns clerk, and general office clerk as light, semiskilled work (tr. 96–97). VE

Miller then testified that a hypothetical person with Plaintiff’s RFC could not perform

her past relevant work (tr. 98). The person could, however, perform other available

work in the national economy such as cleaner/housekeeper (light, unskilled); hand

packager or laundry worker (medium, unskilled); and kitchen helper (medium (skill

level not provided, but SVP of 2 noted)), the latter of which the VE described as

“generally consistent with the hypothetical” and otherwise consistent with Plaintiff’s

RFC (see id.). The VE opined, however, that if the same hypothetical individual

missed more than two days of work per month she would not be able to maintain

employment (tr. 99). Similarly, if that same hypothetical individual could not interact

with supervisors, there would be no work in the national economy she could perform

(id.).

V.       DISCUSSION

Case No.: 3:18cv1336/EMT
                                                                                 Page 23 of 37


       Plaintiff seeks reversal of the Commissioner’s final decision and a “full award”

of DIB, contending that: (1) the ALJ erred in failing to give proper weight to various

medical opinions of record, including those of Dr. Dohn, Dr. Danahy, LCSW Griffin,

and the non-examining agency psychologists; and (2) the ALJ erred in failing to give

significant weight to the opinions of Attorney Holt (see ECF No. 12 at 16, 19, 28).

       A.      Opinions of Dr. Dohn, Dr. Danahy, LCSW Griffin, and Drs. Duffy and
               Annis

       In Social Security cases, the opinions of a treating physician are entitled to more

weight than those of consulting or evaluating health professionals. Schink v. Comm’r

of Soc. Sec., No. 17-14992, 2019 WL 4023639, at *7 (11th Cir. Aug. 27, 2019).

“This is because treating physicians are more likely to be able to give a more complete

picture of the applicant’s health history.” Id. As set forth by the Social Security

Administration, treating physicians

       are likely to be the medical professionals most able to provide a detailed,
       longitudinal picture of [a claimant’s] medical impairment(s) and may
       bring a unique perspective to the medical evidence that cannot be
       obtained from the objective medical findings alone or from reports of
       individual examinations, such as consultative examinations or brief
       hospitalizations.

20 C.F.R. § 404.1527(c)(2).

       The ALJ must give a treating physician’s opinion “substantial or considerable

weight unless good cause is shown to the contrary.” Phillips v. Barnhart, 357 F.3d

Case No.: 3:18cv1336/EMT
                                                                                        Page 24 of 37


1232, 1240 (11th Cir. 2004) (citation omitted); see also 20 C.F.R. § 404.1527(c)(2).10

Good cause exists when (1) the treating physician’s opinion was not bolstered by the

evidence, (2) the evidence supported a contrary finding, or (3) the treating physician’s

opinion was conclusory or inconsistent with his or her own medical records.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011); Phillips, 357

F.3d at 1240–41. An ALJ must clearly articulate the reasons for giving less weight

to the opinion of a treating physician. Winschel, 631 F.3d at 1179; see also 20 C.F.R.

§ 404.1527(c)(2) (noting that “good reasons” must be provided in the decision for the

weight given to treating source’s medical opinion). The failure to do so is reversible

error. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

       An ALJ must consider many factors when weighing a medical opinion,

including, for example: (1) the examining relationship (more weight is given to the

medical opinion of a source who examined the claimant than one who did not); (2) the

treatment relationship, including the length and nature of the treatment relationship;

(3) whether the medical opinion is amply supported by relevant evidence; (4) whether



       10
          This regulation applies to claims filed before March 27, 2017. See 20 C.F.R. § 404.1527.
Claims filed on or after that date are governed by a new regulation prescribing somewhat different
standards for the handling of opinions from treating physicians. See id. § 404.1520c. Because
Plaintiff’s claim was filed in January 2015, this court need not and does not consider how the new
regulation would interact with Eleventh Circuit precedent requiring the ALJ to give a treating
physician’s opinion substantial or considerable weight absent an articulation of good cause to do
otherwise.
Case No.: 3:18cv1336/EMT
                                                                                Page 25 of 37


an opinion is consistent with the record as a whole; and (5) the doctor’s specialization.

See 20 C.F.R. § 404.1527(c); Schink, 2019 WL 4023639, at *8 n.5.                Finally,

non-examining physicians’ opinions are entitled to little weight when they contradict

opinions of examining physicians and do not alone constitute substantial evidence.

Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987) (per curiam).

               (1)    Henry Dohn, M.D., Treating Physician

       Although Dr. Dohn is a specialist and a treating physician, he did not see

Plaintiff until shortly after the relevant period. Nevertheless, because he is the only

treating specialist of record, and evidence from the relevant period is sparse, the ALJ

concluded Dr. Dohn’s records and opinions were relevant and considered them in

making his overall findings. Plaintiff does not fault the ALJ for doing so. Instead,

Plaintiff asserts error only as to one aspect of the ALJ’s findings regarding Dr. Dohn

(see ECF No. 12 at 23–24).

       As noted above, Dr. Dohn completed a questionnaire in January 2017. In

pertinent part, Dr. Dohn assessed “moderate” limitations in the following three

functional areas: (1) concentration, persistence, or pace; (2) episodes of deterioration

or decompensation in work or work-like settings; and (3) understanding,

remembering, and carrying out instructions (tr. 410). Dr. Dohn also opined that

Plaintiff would miss more than three days of work per month (tr. 411). The ALJ

Case No.: 3:18cv1336/EMT
                                                                                         Page 26 of 37


assigned “great weight” to all of the opinions on this questionnaire, except the opinion

that Plaintiff would miss more than three days of work per month (tr. 26). Plaintiff

claims the ALJ erred by adopting the moderate functional limitations assessed by Dr.

Dohn, and at the same time finding Plaintiff not disabled.11

       Plaintiff notes that the definition of the word “moderate” on the questionnaire

completed by Dr. Dohn is:

       Due to limitation(s), patient is only able to sustain ability for 1/3 to 2/3
       of an 8 hour work day. (Ability to function in this area is seriously
       limited and less than satisfactory, but not precluded in all circumstances;
       cannot satisfactorily perform this activity independently, appropriately,
       effectively and on a sustained basis in a regular work setting.)

(tr. 410). And the VE testified in response to a hypothetical question posed by

Plaintiff’s counsel that a person who is moderately limited according to this definition

(in the three functional areas identified above) would be unable to work (see tr. 100).

Thus, says Plaintiff, if the ALJ in fact adopted the limitations set forth by Dr. Dohn

on the questionnaire, as the ALJ said he did, Plaintiff could not work.

       Plaintiff’s argument would be persuasive if read in a vacuum, but when the

argument is considered alongside the ALJ’s opinion and the record as a whole it is

evident that any error—e.g., the ALJ’s failure to recognize (or reconcile) that the


       11
         Plaintiff does not contest the ALJ’s discounting of Dr. Dohn’s opinion that she would miss
more than three days of work per month; she merely points out that Dr. Danahy reached the same
conclusion (see ECF No. 12 at 23). As such, the undersigned will not address this finding further.
Case No.: 3:18cv1336/EMT
                                                                                           Page 27 of 37


definition of “moderate” on the questionnaire did not comport with the definition of

“moderate” found in the Regulations—is harmless.12

       Before the ALJ addressed Dr. Dohn’s questionnaire of January 2017 in his

opinion, he extensively discussed Dr. Dohn’s treatment records and examination

findings in concluding that Plaintiff’s mental impairments—while severe—did not

meet the criteria of the relevant listings because they caused no more than moderate

functional limitations (see tr. 18–20). More particularly, the ALJ noted that in order

for Plaintiff’s mental impairments to satisfy the “paragraph B” criteria of the listings,

he would have to rate at least one area of functional limitation as “extreme” or rate

two areas as “marked,” and the ALJ referenced the ratings’ definitions as set forth in

the regulations (tr. 18; see also 20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 12.00F.2.

(listing and defining “none,” “mild,” “moderate,” “marked,” and “extreme”)). The

ALJ then found that Plaintiff had only “moderate” limitations—i.e., “functioning in

th[ese] area[s] independently, appropriately, effectively, and on a sustained basis is

fair” (20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 12.00F.2.)—in the four areas of

“understanding, remembering, or applying information”; interacting with others;

“concentrating, persisting, or maintaining pace”; and “adapting or managing oneself”


       12
         The hypothetical question posed by Plaintiff’s counsel was long and compound, and
counsel did not refer the VE to an exhibit number or otherwise indicate that the factual basis for her
question was derived from the questionnaire (see tr. 100).
Case No.: 3:18cv1336/EMT
                                                                                              Page 28 of 37


(tr. 18–19). In so finding, the ALJ specifically referenced the opinions, treatment

records, or findings of Dr. Dohn as to each finding (tr. 18–19).13 It is therefore

evident that the ALJ found Plaintiff to have moderate functional limitations, as

defined by the Regulations and not as defined by the questionnaire, and that he made

these findings based on the record as a whole, including Dr. Dohn’s treatment records

(id.). The critical question for this court is whether the ALJ’s findings of “moderate”

limitations are substantially supported by the record. The court finds that they are, for

the many reasons articulated by the ALJ. Accordingly, any error in failing to

recognize that the questionnaire provided to Dr. Dohn defined “moderate” limitations

differently is harmless, and, similarly, that any error in failing to fully credit those

limitations as defined by the questionnaire is harmless.14

                (2)     Susan Danahy, Ph.D., One-Time Consultative Examiner

        Dr. Danahy examined Plaintiff on July 25, 2011, about seven months after the

date Plaintiff alleges she became disabled. The ALJ summarized Dr. Danahy’s

findings and then assigned “little weight” to her GAF assessment of 48 (tr. 22).



        13
          The ALJ also pointed to Dr. Danahy’s observations, the non-examining agency
consultants’ opinions, Plaintiff’s daily activities, and treatment notes from First Physicians in
support of these findings (tr. 18–20).

         Also, although not specifically noted by the ALJ, Dr. Dohn indicated the limitations existed
        14

since June 2015 (tr. 411), after Plaintiff’s date last insured. Thus, even if fully credited, the serious
limitations reflected in the questionnaire would not be dispositive.
Case No.: 3:18cv1336/EMT
                                                                                Page 29 of 37


Plaintiff asserts error in this regard (ECF No. 12 at 20), but the court finds no error.

       The ALJ found a GAF score of 48, which indicates “serious” symptoms, to be

largely inconsistent with Dr. Danahy’s own findings, with Plaintiff’s “reported wide

range of activities of daily living,” with the treatment records from First Physicians

and other providers, and with Plaintiff’s lack of prior psychiatric care (tr. 22). All of

these reasons are supported by the record and were properly considered. What is

more, “the Commissioner has declined to endorse the GAF scale for ‘use in the Social

Security and SSI disability programs,’ and has indicated that GAF scores have no

‘direct correlation to the severity requirements of the mental disorders listings.’”

Wind v. Barnhart, 133 F. App’x 684, 692 n.5 (11th Cir. 2005) (quoting 65 Fed. Reg.

50746, 50764–65 (Aug. 21, 2000)); see also, e.g., Hernandez v. Comm’r of Soc. Sec.,

644 F. App’x 468, 470 n.1 (6th Cir. 2016) (same, citing Wind, 133 F. App’x at 692

n.5). Accordingly, the court finds no error.

               (3)    Janice T. Griffin, LCSW

       Plaintiff attended six individual therapy sessions with Ms. Griffin, starting in

or about October 2014, or nearly four years after the relevant period commenced.

There are no treatment records from Ms. Griffin but only a letter from April 2015

noting the sessions and opining that Plaintiff “is likely unable to be successful in any

occupational setting” (tr. 335). Ms. Griffin also completed questionnaires in July

Case No.: 3:18cv1336/EMT
                                                                               Page 30 of 37


2015 and July 2017, the latter of which is accompanied by a letter indicating that

Plaintiff attended two additional counseling sessions in 2016 (see tr. 412), but again,

no treatment records exist to document the 2016 sessions (which, in any event,

occurred well after the relevant period ended). The opinions reflected on the

questionnaires, if adopted as true, would render Plaintiff disabled.

       The ALJ granted “little weight” to these opinions, in particular Ms. Griffin’s

opinions on the questionnaires regarding Plaintiff’s “marked” functional limitations,

finding that such limitations are not supported by Plaintiff’s wide range of activities

of daily living, the opinions and notations of Dr. Dohn, and the treatment records of

Dr. Taylor and Dr. Mason (tr. 24). These findings of the ALJ are supported by the

record. Of note, Plaintiff was the primary, full-time caregiver for her parents, and her

daily activities included “24/7” care for both parents initially and thereafter for her

mother after her father passed away and until her mother moved into an assisted care

facility. She also served as her mother’s guardian. Such activities are indeed

inconsistent with disabling mental limitations.

       The ALJ also noted that no treatment records existed to corroborate Ms.

Griffin’s opinions (tr. 24). To be sure, preprinted forms, such as those completed by

Ms. Griffin, do not constitute persuasive evidence of the validity of the opinions

expressed therein. See, e.g., Hammersley v. Astrue, No. 5:08cv245–Oc–10GRJ, 2009

Case No.: 3:18cv1336/EMT
                                                                               Page 31 of 37


WL 3053707, at *6 (M.D. Fla. Sept.18, 2009) (“check-off forms . . . have limited

probative value because they are conclusory and provide little narrative or insight into

the reasons behind the conclusions”) (citing Spencer ex rel. Spencer v. Heckler, 765

F.2d 1090, 1094 (11th Cir. 1985) (rejecting opinion from a non-examining physician

who merely checked boxes on a form without providing any explanation for his

conclusions); Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993) (noting that

“[f]orm reports in which a physician’s obligation is only to check a box or fill in a

blank are weak evidence at best”)). Stated another way, opinions on such forms are

merely conclusory, and it is entirely proper for an ALJ to reject even a treating

physician’s opinion on such a basis, just as it would be as to any opinion on an

ultimate issue reserved to the Commissioner. See 20 C.F.R. § 404.1527(d)(1) (“A

statement by a medical source that you are ‘disabled’ or ‘unable to work’ does not

mean that we will determine that you are disabled.”); see also, e.g., Edwards v.

Comm’r of Soc. Sec., 636 F. App’x 645, 649 (6th Cir. 2016) (“the regulations make

clear that no special significance is to be given to the source of an opinion on issues

that are reserved to the Commissioner—including statements that a claimant is

‘disabled’ or ‘unable to work’”).

       For these reasons, the court finds no error with regard to the ALJ’s

consideration of the opinions of LCSW Griffin.

Case No.: 3:18cv1336/EMT
                                                                               Page 32 of 37


               (4)    John F. Duffy, Ph.D., and Lawrence Annis, Ph.D.,
                      Non-Examining Agency Psychologists

       The ALJ gave “great weight” to the opinions of Dr. Duffy and Dr. Annis, and

Plaintiff contends the ALJ erred in doing so for a number of reasons, including that

their opinions conflicted with those of Dr. Danahy. Plaintiff also suggests that Dr.

Danahy’s opinions are more in line with those of the doctors at First Physicians, so

her opinions should not have been discounted or given less weight than those of Dr.

Duffy and Dr. Annis. Again, the court finds no error.

       First, as discussed above, the ALJ did not wholly reject Dr. Danahy’s opinions

(see tr. 22). Instead, he specifically found that Dr. Danahy’s GAF score of 48 was

inconsistent with other evidence of record; thus, he properly rejected the score (id.).

Second, the court—like the ALJ—finds that the records from First Physicians are

consistent with the opinions of Dr. Duffy and Dr. Annis (i.e., moderate functional

limitations), as are the treatment records of Dr. Dohn. For example, the First

Physicians’ records generally show that although Plaintiff was anxious, her mental

conditions could be controlled with medications (see, e.g., tr. 316) and that her mental

status examinations were largely unremarkable (see, e.g., tr. 316, 318, 328, 378).

Moreover, Dr. Dohn’s PHQ-9 scores revealed only minimal or, at most, mild levels

of impairment (see, e.g., tr. 398). In addition, Plaintiff’s own description of her

psychological well-being revealed almost no abnormalities (see tr. 352–56), as did the
Case No.: 3:18cv1336/EMT
                                                                                 Page 33 of 37


MMSE administered by Dr. Dohn (tr. 351).

       Finally, “[s]tate agency medical and psychological consultants are highly

qualified physicians and psychologists who are experts in the evaluation of the

medical issues in disability claims under the Act.” SSR 96-6P, 1996 WL 374180, at

*2 (July 2, 1996). “Findings of fact made by State agency medical . . . consultants and

other program physicians . . . regarding the nature and severity of an individual’s

impairment(s) must be treated as expert opinion evidence of nonexamining sources

at the administrative law judge and Appeals Council levels of administrative review.”

Id. at *1. Nonetheless, “the opinions of State agency medical . . . consultants and

other program physicians . . . can be given weight only insofar as they are supported

by evidence in the case record . . . .” Id. at *2. As set forth above, the opinions of the

non-examining experts in this case are consistent with each other and with the record

as a whole. The ALJ therefore did not err in assigning great weight to the opinions

of Dr. Duffy and Dr. Annis.

       B.      Opinions of Attorney Edmund Holt

       Plaintiff contends the ALJ “erred by failing to give significant weight to the

testimony of Edmond Holt, guardianship attorney for plaintiff’s parents and plaintiff”

(ECF No. 12 at 16).

       While noting the ambiguous nature of the Commissioner’s regulations

Case No.: 3:18cv1336/EMT
                                                                             Page 34 of 37


regarding the consideration of lay testimony, the Eleventh Circuit has explained that

“ALJs should consider all available evidence, including nonmedical evidence, such

as information from parents and teachers.” Shinn ex rel. Shinn v. Comm’r of Social

Sec., 391 F.3d 1276, 1283–85 (11th Cir. 2004) (citations omitted). ALJs must also

“state specifically the weight accorded each item of evidence and the reasons for

[their] decision[s].” Gibson v. Heckler, 779 F.2d 619, 623 (11th Cir. 1986). “The

testimony of family members [and others] is evidence of a claimant’s subjective

feelings of pain [or other symptoms].” Osborn v. Barnhart, 194 F. App’x 654, 666

(11th Cir. 2006) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th Cir. 1983)).

But even if the ALJ fails to make an explicit credibility determination as to the

testimony of a family member or lay person, there is no error if the credibility

determination is implicit in the rejection of the claimant’s testimony. Tieniber, 720

F.2d at 1254–55 (citing Allen v. Schweiker, 642 F.2d 799 (5th Cir. 1981)).

       Here, the ALJ specifically addressed Mr. Holt’s testimony and third-party

questionnaires (tr. 21–22). He then assigned only “partial weight” to his statements

regarding the “frequency, severity, and extent of [Plaintiff’s] symptoms and resulting

limitations” because those statements “were not supported by the overall, objective

record” (tr. 22). The ALJ primarily focused on the inconsistencies between Attorney

Holt’s testimony/statements and the actions he took in relation to Plaintiff becoming

Case No.: 3:18cv1336/EMT
                                                                                Page 35 of 37


the guardian over her mother (id.). Put simply, the ALJ found that “Mr. Holt’s

agreement to allow the claimant to be guardian over his client was not consistent with

his opinion that she was mentally incapable of all work” (id.).

       In contending the ALJ erred, Plaintiff appears to make much of the fact that she

was appointed guardian of her parent’s property only, “whereas another person was

appointed professional guardian of the person (her mother)” (see ECF No. 12 at 7),

but this does not undermine the ALJ’s reasoning. The fact remains that Attorney Holt

facilitated Plaintiff becoming a guardian, which is not an appropriate role for a person

who is mentally incapable of even unskilled work, especially considering Holt’s

acknowledgment that certified professional guardians were available as options in the

community where Plaintiff and her mother resided. Moreover, regardless of whether

Plaintiff’s legal title was that of a guardian over person or property, her own testimony

revealed that in actuality she shouldered tremendous responsibility for her parents’

well-being during the relevant period, including caring for them on a full-time basis

and managing their finances and medications, as did Holt’s testimony, in particular

when he characterized Plaintiff’s care for them as “24/7.” These activities are

inconsistent with disabling mental limitations, as the ALJ found.

       The ALJ also noted, correctly, that in Mr. Holt’s Third Party Function Report,

Supplemental Third-Party Anxiety Questionnaire, and Activities of Daily Living

Case No.: 3:18cv1336/EMT
                                                                              Page 36 of 37


forms, he indicated that he did not know information for many categories (tr. 22

(citing tr. 223–30, 234–35, 264–66)).

       Finally, the same reasons the ALJ cited for discrediting Plaintiff’s allegations

of disabling symptoms and limitations, justify discrediting the disabling limitations

assessed by Mr. Holt, as the ALJ indicated (see tr. 22).

VI.    CONCLUSION

       For the foregoing reasons, the Commissioner’s decision is supported by

substantial evidence and should not be disturbed. 42 U.S.C. § 405(g); Lewis, 125 F.

3d at 1439; Foote, 67 F.3d at1560. Furthermore, Plaintiff failed to show that the ALJ

applied improper legal standards, erred in making his findings, or that any other

ground for reversal exists.

       Accordingly, it is hereby ORDERED that:

       1.      The clerk of court is directed to substitute Andrew Saul for Nancy A.

Berryhill as Defendant.

       2.      The decision of the Commissioner is AFFIRMED, and this action is

DISMISSED.

       3.      JUDGMENT is entered, pursuant to sentence four of 42 U.S.C. § 405(g),

AFFIRMING the decision of the Commissioner.

       4.      The Clerk is directed to close the file.

Case No.: 3:18cv1336/EMT
                                                                Page 37 of 37


       At Pensacola, Florida this 25th day of September 2019.


                                /s/ Elizabeth M. Timothy
                                ELIZABETH M. TIMOTHY
                                CHIEF UNITED STATES MAGISTRATE JUDGE




Case No.: 3:18cv1336/EMT
